Citation Nr: 0733432	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  03-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a initial evaluation, in excess of 30 
percent, for post-traumatic stress disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board of Veterans' Appeals (Board) issued a decision in 
May 2005 denying the veteran's claims for a higher initial 
rating for PTSD, TDIU, and an earlier effective date for 
service connection for PTSD.  The veteran appealed that 
decision to United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  The Court in a May 2007 
Order granted the April 2007 Joint Motion of the parties 
which moved the Court to vacate the May 2005 Board decision 
denying a higher initial rating than 30 percent for PTSD and 
TDIU and remand for additional reasons and bases.  The 
parties agreed the veteran was abandoning his claim for an 
earlier effective date for service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends his service-connected PTSD produces 
symptoms of such severity that he is no longer able to work.  
The aforementioned Joint Motion considered additional 
explanation was necessary to properly address the veteran's 
claims.  To accomplish this, it will be necessary to ensure 
the record is complete.  Therefore, additional development 
must be undertaken as set out below. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran is asked to identify all 
health care providers who have treated 
him for PTSD since January 2004.  VA 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, but in any event should 
obtain copies of any of the veteran's 
PTSD treatment records from the Mountain 
Home VA Medical 
Center, dated since January 2004.   

2.  The veteran should be afforded a VA 
psychiatric evaluation to ascertain the 
severity of the veteran's PTSD.  The 
claims folder should be made available to 
the examiner in conjunction with the 
evaluation, and the examiner should also 
address whether in his or her opinion, 
the veteran's service-connected PTSD 
produce symptoms that result in the 
veteran's being unable to work at a 
substantially gainful occupation.  

3.  The claims for an increased rating 
for PTSD and TDIU benefits should then be 
adjudicated.  If the benefits sought on 
appeal remain denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



